Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	The office action is in light of the instant application filed 3/7/2021

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 3/7/21, 6/22/21, 9/26/21, 11/23/21, 2/13/22, & 6/15/22 were filed after the mailing date of the previous submission. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 1, 3-4, 6-10, 12-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 11-16, and 22, respectively of U.S. Patent No. 10,979,533.   Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-20 of the instant application are encompassed by limitations recited in claims 1-7, 11-16, and 22 of the patent US 10, 979,533, respectively (see table below).  


Instant Application 17/194,273


Patent No. US 10,979,533


Claim 1:  
A method for anonymously fetching by a client device from a publicly-accessed web server that stores multiple web pages, each identified using a distinct Uniform Resource Locator (URL), for use with a list of geographical locations, wherein the client device serves as a client device in a client-server architecture with a first server that is distinct from the web server, the method comprising: storing, operating, or using, by the client device, a client operating system; receiving, by the client device, the list of geographical locations; selecting from the list, by the client device, a geographical location that is different from the geographical location of the client device when selecting; sending, by the client device to the first server, multiple HyperText Transfer Protocol (HTTP) requests for two or more web pages out of the multiple web pages, wherein each of the two or more web pages is identified using the respective distinct URL; sending, by the client device to the first server, the selected geographical location; receiving, by the client device from the first server, in response to the sending of the HTTP requests and the selected geographical location, the two or more web pages; and using, by the client device, the received two or more web pages, wherein the web server is prevented from identifying the client device.


3. The method according to claim 2, wherein the application consists of, or comprises, a web browser.

4. The method according to claim 3, wherein the web browser consists of, comprises of, or is based on, Microsoft Internet Explorer, Google Chrome, Opera™, Mozilla Firefox®, Safari, Opera Mini™, or Android web browser.


6. The method according to claim 1, wherein the client device comprises, or consists of, a portable or mobile device that stores or operates a mobile operating system.

7. The method according to claim 6, wherein the client device comprises, or consists of, a cellular telephone device.

8. The method according to claim 6, wherein the mobile operating system is one out of Android version 2.2 (Froyo), Android version 2.3 (Gingerbread), Android version 4.0 (Ice Cream Sandwich), Android Version 4.2 (Jelly Bean), Android version 4.4 (KitKat), Apple iOS version 3, Apple iOS version 4, Apple iOS version 5, Apple iOS version 6, Apple iOS version 7, Microsoft Windows® Phone version 7, Microsoft Windows® Phone version 8, Microsoft Windows® Phone version 9, and Blackberry® operating system.

9. The method according to claim 1, wherein each of the multiple web pages comprises, or consists of, a Hypertext Markup Language (HTML) object.

10. The method according to claim 1, wherein the receiving, by the client device, of the list of geographical locations comprises receiving by the client device from the first server, the list of geographical locations.

12. The method according to claim 1, wherein each of the multiple web pages includes, consists of, or comprises, multimedia data, video data, images, music data, computer programs, or any combination thereof.

13. The method according to claim 1, wherein the client operating system consists or, comprises of, or is based on, one out of Microsoft Windows 7, Microsoft Windows XP, Microsoft Windows 8, Microsoft Windows 8.1, Linux, and Google Chrome OS.

14. The method according to claim 1, wherein each of the geographical locations in the list consists of, or comprises, one out of a continent, a country, a region, a city, a street, a ZIP code, or a timezone.

15. The method according to claim 1, wherein the geographical location is selected based on a geolocation.

16. The method according to claim 15, wherein the geolocation is based on W3C Geolocation API.

17. The method according to claim 15, for use with a database associating IP addresses to geographical locations, wherein the geographical location is selected based on associating an IP address in the database.

18. The method according to claim 1, wherein at least two of the multiple web pages have the same size.



Claim 1:  

A method for anonymously fetching by a client device from a web server publicly-accessed content that is partitioned into a plurality of content slices, each identified using a distinct Uniform Resource Locator (URL), for use with a list of geographical locations, and for use with a first server that is distinct from the web server, the method comprising: executing, by the client device, an application; identifying, by the application, multiple content slices; selecting, by the client device from the list, a geographical location that is different from the geographical location of the client device when selecting; sending, by the client device to the first server, multiple HyperText Transfer Protocol (HTTP) requests for the multiple content slices, wherein each of the multiple content slices is identified using the respective distinct URL; sending, by the client device to the first server, the selected geographical location; receiving, by the client device from the first server, in response to the sending of the HTTP requests and the selected geographical location, the multiple content slices; and using, by the application in the client device, the received multiple content slices, so that the web server is prevented from identifying the client device, wherein each of the content slices comprises, or consists of, a web-page or a part thereof.


2. The method according to claim 1, wherein the application consists of, or comprises, a web browser.

3. The method according to claim 2, wherein the web browser consists of, comprises of, or is based on, Microsoft Internet Explorer, Google Chrome, Opera™, Mozilla Firefox®, Safari, Opera Mini™, or Android web browser.


4. The method according to claim 1, wherein the client device comprises, or consists of, a portable or mobile device that stores or operates a mobile operating system.


5. The method according to claim 4, wherein each of the client devices in the group comprises, or consists of a cellular telephone device.
6. The method according to claim 4, wherein the mobile operating system is one out of Android version 2.2 (Froyo), Android version 2.3 (Gingerbread), Android version 4.0 (Ice Cream Sandwich), Android Version 4.2 (Jelly Bean), Android version 4.4 (KitKat), Apple iOS version 3, Apple iOS version 4, Apple iOS version 5, Apple iOS version 6, Apple iOS version 7, Microsoft Windows® Phone version 7, Microsoft Windows® Phone version 8, Microsoft Windows® Phone version 9, and Blackberry® operating system.

7. The method according to claim 1, wherein each of the content slices comprises, or consists of, a Hypertext Markup Language (HTML) object.



22. The method according to claim 1, further comprising, receiving, by the client device from the first server, the list of geographical locations.

9. The method according to claim 1, wherein each of the content slices includes, consists of, or comprises, a part or whole of files, text, numbers, audio, voice, multimedia, video, images, music, or computer program.


11. The method according to claim 10, wherein the client operating system consists or, comprises of, or is based on, one out of Microsoft Windows 7, Microsoft Windows XP, Microsoft Windows 8, Microsoft Windows 8.1, Linux, and Google Chrome OS.

12. The method according to claim 1, wherein each of the geographical locations in the list consists of, or comprises, one out of a continent, a country, a region, a city, a street, a ZIP code, or a timezone.

13. The method according to claim 1, wherein the geographical location is selected based on a geolocation.

14. The method according to claim 13, wherein the geolocation is based on W3C Geolocation API.

15. The method according to claim 13, for use with a database associating IP addresses to geographical locations, wherein the geographical location is selected based on associating an IP address in the database.


16. The method according to claim 1, wherein at least two of the content slices have the same size.











Claim Rejections – 35 USC 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3 and 5-17 are rejected under 35 USC 103 as being unpatentable over Binder (US 2012/0166582) in view of Athas et al (US 2013/0212462).
With respect to claim 1, Binder teaches a method for anonymously fetching by a client device from a publicly-accessed web server that stores multiple web pages (par [0245], lines 25-32, which discloses using onion routing for anonymity when providing requested web content), for use with a list of geographical locations (par [0198-0199]), wherein the client device serves as a client device in a client-server architecture with a first server that is distinct from the web server (fig. 3a-4 & par [0059], which disclose intermediate proxy servers available for transmitting requested content to a user devices from servers containing the requested content), the method comprising:
storing, operating, or using, by the client device, a client operating system (par [0284], lines 5-6); 
receiving, by the client device, the list of geographical locations (par [0065-0066], which disclose storing a list of IP addresses corresponding to each message slice and geographically disparate locations); and
selecting from the list, by the client device, a geographical location that is different from the geographical location of the client device when selecting (par [0198], lines 7-9, “geographically located outside the country”); 
 sending, by the client device to the first server, the selected geographical location (par [0198-0200], which disclose sending the location of the destination device, containing the requested content, to the selected relay server, which is selected based on the geographic location).
Binder does not explicitly teach each web page identified using a distinct Uniform Resource Locator (URL); sending, by the client device to the first server, multiple HyperText Transfer Protocol (HTTP) requests for two or more web pages out of the multiple web pages, wherein each of the two or more web pages is identified using the respective distinct URL; receiving, by the client device from the first server, in response to the sending of the HTTP requests and the selected geographical location, the two or more web pages; and using, by the client device, the received two or more web pages, wherein the web server is prevented from identifying the client device.
	However, Athas et al teaches each web page identified using a distinct Uniform Resource Locator (par [0048], lines 4-9, “URL being requested”);
sending, by the client device to the first server, multiple HyperText Transfer Protocol (HTTP) requests (par [0082], lines 8-10, “HTTP Post request”), for two or more web pages out of the multiple web pages (par [0048], lines 4-5, “requests for new pages”); 
wherein each of the two or more web pages is identified using the respective distinct URL (par [0049], lines 7-10, “URL or address of the request”);
 	receiving, by the client device from the first server, in response to the sending of the HTTP requests and the selected geographical location, the two or more web pages (par [0092-0093], which discloses rendering of the web content using geolocation API); and 
using, by the client device, the received two or more web pages, wherein the web server is prevented from identifying the client device (par [0038], lines 2-12 & fig. 1-3a, which discloses using an intermediate proxy to intercept requested web content data transmitted from the web server to a requesting party).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the proxy-based web content provisioning system taught by Athas et al within the content distribution system disclosed by Binder would provide the predictive result of avoiding changes made to content provided via a proxy, when utilizing the proxy to provide anonymous communication (as disclosed in par [0081-0082] of Athas et al) by implementing DOM synchronization, which would allow the apparatus of Binder to track and potential content changes made by each intermediate proxy for retrieval and transmission to the requesting party.
With respect to claim 2, Binder nd Athas et al teach the limitations of clam 1.
Binder further teaches executing, by the client device, an application, and wherein the using comprises using by the application (par [0071], “real-time applications or services”).

With respect to claim 3, Binder nd Athas et al teach the limitations of clam 1.
Binder further teaches wherein the application consists of, or comprises, a web browser (par [0227], lines 40-48, “application creating the message to be sent, such as a web browser”).

With respect to claim 5, Binder does not explicitly teach identifying, by the application, the two or more web pages out of the multiple web pages.
However, Athas et al further teaches identifying, by the application, the two or more web pages out of the multiple web pages (par [0048], lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the proxy-based web content provisioning system taught by Athas et al according to the motivation regarding claim 1.

With respect to claim 6, Binder and Athas et al teach the limitations of clam 1.
Binder further teaches wherein the client device comprises, or consists of, a portable or mobile device that stores or operates a mobile operating system (par [0339], lines 12-14).

With respect to claim 7, Binder and Athas et al teach the limitations of clam 1.
Binder further teaches wherein the client device comprises, or consists of, a cellular telephone device (par [0339], lines 12-14).

With respect to claim 8, Binder and Athas et al teach the limitations of clam 1.
Binder further teaches wherein the mobile operating system is one out of Android version 2.2 (Froyo), Android version 2.3 (Gingerbread), Android version 4.0 (Ice Cream Sandwich), Android Version 4.2 (Jelly Bean), Android version 4.4 (KitKat), Apple iOS version 3, Apple iOS version 4, Apple iOS version 5, Apple iOS version 6, Apple iOS version 7, Microsoft Windows® Phone version 7, Microsoft Windows® Phone version 8, Microsoft Windows® Phone version 9, and Blackberry® operating system (par [0340], lines 36-37).

With respect to claim 9, Binder and Athas et al teach the limitations of clam 1.
Binder further teaches wherein each of the multiple web pages comprises, or consists of, a Hypertext Markup Language (HTML) object (par [0341], line 8).

With respect to claim 10, Binder and Athas et al teach the limitations of clam 1.
Binder further teaches wherein the receiving, by the client device, of the list of geographical locations comprises receiving by the client device from the first server, the list of geographical locations (claims 29-33, which disclose storing a list of IP addresses corresponding to the location of the plurality of the geographically disparate servers).

With respect to claim 11, Binder and Athas et al teach the limitations of clam 1.
Binder further teaches wherein each of the multiple web pages includes, consists of, or comprises, a part or whole of files, text data, numbers, audio data, voice data, or any combination thereof (par [0233], lines 1-5).

With respect to claim 12, Binder and Athas et al teach the limitations of clam 1.
Binder further teaches wherein each of the multiple web pages includes, consists of, or comprises, multimedia data, video data, images, music data, computer programs, or any combination thereof (par [0233], lines 1-5).

With respect to claim 13, Binder and Athas et al teach the limitations of clam 1.
Binder further teaches wherein the client operating system consists or, comprises of, or is based on, one out of Microsoft Windows 7 (par [0251], lines 20-22), Microsoft Windows XP, Microsoft Windows 8, Microsoft Windows 8.1, Linux, and Google Chrome OS.

With respect to claim 14, Binder and Athas et al teach the limitations of clam 1.
Binder further teaches wherein each of the geographical locations in the list consists of, or comprises, one out of a continent, a country, a region, a city (par [0065-0066]), a street, a ZIP code, or a timezone.

With respect to claim 15, Binder does not explicitly teach wherein the geographical location is selected based on a geolocation.
However, Athas et al further teaches wherein the geographical location is selected based on a geolocation (par [0037], lines 11-12).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the proxy-based web content provisioning system taught by Athas et al according to the motivation regarding claim 1.

With respect to claim 16, Binder does not explicitly teach wherein the geolocation is based on W3C Geolocation API.
However, Athas et al further teaches wherein the geolocation is based on W3C Geolocation API (par [0092], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the proxy-based web content provisioning system taught by Athas et al according to the motivation regarding claim 1.

With respect to claim 17, Binder and Athas et al teach the limitations of clam 1.
Binder further teaches for use with a database associating IP addresses to geographical locations, wherein the geographical location is selected based on associating an IP address in the database (claims 29-33).

9.	Claims 4 and 18-20 are rejected under 35 USC 103 as being unpatentable over Binder (US 2012/0166582) in view of Athas et al (US 2013/0212462), further in view of Fu et al (US 2003/0217144).
With respect to claim 4, Binder and Athas et al do not explicitly teach wherein the web browser consists of, comprises of, or is based on, Microsoft Internet Explorer, Google Chrome, Opera™, Mozilla Firefox®, Safari, Opera Mini™, or Android web browser.
However, Fu et al further teaches wherein the web browser consists of, comprises of, or is based on, Microsoft Internet Explorer (par [0006], lines 13-14), Google Chrome, Opera™, Mozilla Firefox®, Safari, Opera Mini™, or Android web browser.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Fu et al within the embodiments disclosed by Binder and Athas et al would provide the predictive result of improving accuracy regarding retrieval and reconstruction of web pages by implementing a knowledge base for previously requested and transmitted web pages (as disclosed in fig. 8 and par [0033] of Fu et al) which would allow Binder and Athas et al to perform faster data request transactions by referring to previously fetched web-page portions to faster allocation, as opposed to increasing latency when forced to analyze each web pages size parameters that correspond to previously provided web pages.
With respect to claim 18, Binder and Athas et al do not explicitly teach wherein at least two of the multiple web pages have the same size.
However, Fu et al further teaches wherein at least two of the multiple web pages have the same size (fig. 1, ‘101A-‘101D, which discloses several web pages implemented as partitions of the same size & length).
would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Fu et al within the embodiments disclosed by Binder and Athas et al would provide the predictive result previously addressed regarding claim 4.

With respect to claim 19, Binder and Athas et al do not explicitly teach for use with a content that comprises the multiple web pages, wherein the using comprises constructing the content from the received web pages.
However, Fu et al further teaches for use with a content that comprises the multiple web pages, wherein the using comprises constructing the content from the received web pages (par [0033], lines 14-20, “reconstructed web page accesses”).
would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Fu et al within the embodiments disclosed by Binder and Athas et al would provide the predictive result previously addressed regarding claim 4.

With respect to claim 20, Binder, Athas et al, and Fu et al teach the limitations of claim 19.
However, Binder further teaches wherein the content is a web site (par [0012], lines 18-20).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20220719